NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                             FEB 05 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-10577

               Plaintiff - Appellee,             D.C. No. 2:13-cr-01105-SRB-1

  v.
                                                 MEMORANDUM*
ANGEL OCAMPO-SOTO, a.k.a. Jose
Paredes-Morales, a.k.a. Jose Peredez-
Morales,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                          Submitted September 30, 2014**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Angel Ocampo-Soto appeals from the district court’s judgment and

challenges his guilty-plea conviction and 63-month sentence for reentry after

deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S. 738 (1967), Ocampo-Soto’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Ocampo-Soto the opportunity to file a pro se supplemental brief. No pro

se supplemental brief or answering brief has been filed.

      Ocampo-Soto has waived his right to appeal his conviction and 63-month

sentence. Because the record discloses no arguable issue as to the validity of the

appeal waiver, we dismiss the appeal. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2